Citation Nr: 1437629	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected scoliosis of the thoracic and lumbar spine with degenerative changes.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1984 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision from the RO.

A review of the Virtual VA paperless claims processing system shows VA treatment records and documents pertinent to the present appeal.  A review of the VBMS paperless claims processing system shows no evidence or documents pertinent to the present appeal.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In December 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development included obtaining VA treatment records and affording the Veteran a VA compensation examination to assess the current severity of his thoracic and lumbar spine disability.

The RO obtained treatment records, but a VA examination scheduled in December 2012 was cancelled "limited selections" prevented the Veteran from being examined.  

It appears that the RO then rescheduled the examination for February 2013, but there is no evidence in the claims file that the examination was actually scheduled.  A Supplemental Statement of the Case dated in April 2013 noted that the Veteran failed to report for the scheduled examination.   

To the extent that the record is unclear to the Board as to whether the Veteran actually failed to report for a scheduled examination, he should be scheduled for another.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment since December 2012 and associate them with the claims file.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim for increase.

2. After obtaining any outstanding treatment records, the AOJ should have the Veteran scheduled for orthopedic and neurological examinations in order to determine the current severity of his service-connected thoracic and lumbar spine disability. 

All appropriate tests and studies should be performed, including EMG or NCS testing to assess neurological impairment.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should address whether the Veteran has developed any neurologic abnormality (such as radiculopathy, peripheral neuropathy or sensory impairment) that can be associated with the service connected thoracic and lumbar spine disorder.  

If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

